DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 
Response to Arguments
Applicant’s arguments filed 5/13/22 with respect to the rejection(s) of claim(s) 1, 10, 17, 20 and their dependent claims have been fully considered and are not persuasive. The examiner has modified the rejection in light of the applicant’s most recent claim amendments; arguments pertaining to those amendments are therefore moot. 
The applicant has argued that the cited art, in teaching to automation of surgical procedure, teaches away from the applicant’s claims, which require a lesser degree of automation in favor of greater surgeon intervention. However, this argument is not persuasive. The examiner notes that Zarrouk recognizes the need for potential surgeon intervention as well as automation, stating, “The surgeon can at any time, take active control of the robot and change the operation plan if necessary,” ([0011]) – essentially, that surgeon intervention can supersede surgical automation under certain circumstances. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-2, 5, 7, 9-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140025088 A1 to Zarrouk et al, henceforth Zarrouk.
Regarding claim 1, Zarrouk teaches a system (robot 10, Fig. 1, [0071]) for detection and treatment of a diseased regions in the tissue of a subject, comprising: a rigid cannula needle (rigid cannula needle 3) having a laterally directed distal orifice and a flexible inner probe (flexible needle 4) capable of deployment laterally from said rigid cannula needle through said orifice (positioning jig 56), 
said flexible inner probe having at its distal end a tip (distal tip 21) comprising:
 a sensor element (sensor 19, [0071]) to detect state of said tissue in the region of said tip as a diseased state or a healthy state onto the tissue to be operated upon ([0071])
a robotic device configured to move said probe (positioning gig 56) within the tissue of the subject; a controller (see Abstract, [0031-0032], [0070-71], and claim 22 for mention of controller) adapted to instruct a robotic device (“robotic control” [0071]), with commands generated using the sensed state of said tissue in the region of said tip (“sensors to detect physiological state of tissue” [0008]), wherein the commands move said rigid cannula needle and said flexible inner probe within said tissue to at least withdraw the flexible inner probe when diseased-state tissue is detected by the sensor element  (Zarrouk discloses “motion controller” [0031-0032]) ; Zarrouk further discloses that these sensors also “provide data regarding physiological state & condition of the surrounding tissue” [0008]; also see [0071]). Zarrouk discloses wherein sensors can sense the boundaries of diseased-state tissue (“ultrasound sensor can sense…tumor boundaries” [0071]). Zarrouk further mentions that withdrawal can be used for re-positioning to new regions (i.e. for treating multiple target regions) ([0007]), and that needle mounted sensors can be used for “real time control” based on detecting data regarding the state and condition of the surrounding tissue ([0008]). Thus, Zarrouk establishes that it is known to withdraw the inner probe as part of a re-positioning to a new target location (presumably manually done by a surgeon), and also to detect target areas/boundaries using those tissue sensor(s). It would be obvious to one of ordinary skill in the art to, as a logical next step, have the controller automate this process ([0050] discloses repositioning under control of the “robotic control system,”) by using the sensor data as a feedback loop to automate the repositioning to newly identified targets (which, per [0007], would include the claimed withdrawal step), as opposed to relying on a surgeon to do it manually, in order to allow more precise process control and optimal surgical outcome. Additionally, the examiner notes that duplicating the already automated process of treating one location in order to treat multiple locations would be well within the skill/knowledge of a person of ordinary skill in the art. Zarrouk discloses commands which insert the tip into the tissue (“the vertical arrow marked V indicates the motion direction enabled by insertion and withdrawal of the external annular needle,” [0050]) along a first path leading from the orifice toward a target position (stating, “In addition, an ultrasound sensor can be added, such that it detects the needle location in real time as well as the boundaries of the diseased area,” [0071]; essentially, stating that the needle is guided via sensor towards the detected target position); and extracting it along the same said first path (“withdrawal of the needle” [0050]), when the sensed state comprises healthy-state tissue detected by the sensor element-, and commands which re-insert the tip into the tissue along a second path (“longitudinal extension motion…to access the off-axis region,” [0050]), the second path being incrementally moved relative to the first path to target a new target position within the diseased region (“off-axis region,” within the “three-dimensional volume” [0050]); wherein the first and second paths comprise paths constrained within physician- provided limits (“the three-dimensional volume to be treated,” [0050]) for a range of robotic motion. (in [0050] disclosing a second path offset from the first path, stating, “the angled arrow marked L indicates the direction of the longitudinal extension motion,” which allows the needle to, “access the off-axis region of the brain which it is desired to treat…in order to do so it is necessary to activate motor 5 in order to rotate the complete combined needle assembly by rotating base section 2, as indicated by the rotation arrows, marked R in FIG. 3,” performed by the, “robotic control system,” [0050]).

Regarding claim 2, Zarrouk teaches wherein said tissue comprises brain tissue (“cranial neurosurgery” [0002]) of the subject.  

Regarding claim 5, Zarrouk teaches wherein said sensor element comprises any one or more of the group consisting of an ultrasound imaging probe (“needle mounted sensors may use…ultrasound” [0008]), a direct optical detection probe, and an electrical impedance measurement (“needle mounted…electrical sensors” [0008]) probe.  

Regarding claim 7, Zarrouk teaches wherein said flexible inner probe comprises self-reassembling elements (“a flexible needle made of a [chain or] stack of magnetized beads…[such that] the beads making up the chain are self-centering” [0061]).  

Regarding claim 9, Zarrouk teaches further comprising a set of markers adapted to be mounted on the body of said subject for rendering in a preoperative image set (“preoperative three-dimensional images” [0069]), and wherein said robotic device (robot 10) is adapted to be mounted on the body of said subject in a known position relative to said markers, such that the robotic device is registered to said preoperative image set ([0069]).  

Regarding claim 10, Zarrouk teaches a method of detection and treatment of a diseased regions in the tissue of a subject, comprising: 
(i) inserting into said tissue; a rigid cannula needle (rigid cannula needle 3) having a laterally directed orifice (“laterally directed hole,” [0007]) and a flexible inner probe (flexible needle 4) capable of deployment laterally from said rigid cannula needle through said orifice, said flexible inner probe having at its distal end (distal tip 21); a tip comprising detection and treatment elements; 
(ii) deploying said flexible inner probe (flexible needle 4) from said laterally directed orifice ([007]) in incremental steps (“multiple samples over a large volume to be inspected, can be taken using only one small incision … or inserting it further, in order to reposition it to provide access by the inner flexible needle to the new region to be accessed, whether into a deeper or a less deep region of the brain” [0007])
(iii) between the incremental steps ([0010] discloses that the process of accessing the therapeutic target is “controlled [and] sequential”), receiving, at the robotic controller, sensing data from the detection element indicative of whether tissue in the region of said tip is diseased (“data regarding the physiological state and condition of the surrounding tissue” [0008]; “diseased area boundaries [are detected by] ultrasound sensor,” and communicated to a “robot control system” [0071]);   
(iv) actuating said treatment ([0050]) the actuating comprising the robotic controller generating a command actuating treatment, and instructing the robotic device with the command and (v) repeating said deploying of said flexible inner probe (flexible needle 4) after performing successive incremental deployment steps of said rigid cannula needle in longitudinal and rotational directions (rotating base section 2, [0050]). Specifically, Zarrouk discloses wherein sensors can sense the boundaries of diseased-state tissue (“ultrasound sensor can sense…tumor boundaries” [0071]). Zarrouk further mentions that withdrawal can be used for re-positioning to new regions (i.e. for treating multiple target regions) ([0007]), and that needle mounted sensors can be used for “real time control” based on detecting data regarding the state and condition of the surrounding tissue ([0008]). Thus, Zarrouk establishes that it is known to withdraw the inner probe as part of a re-positioning to a new target location (presumably manually done by a surgeon), and also to detect target areas/boundaries using those tissue sensor(s). It would be therefore obvious to one of ordinary skill in the art to, as a logical next step, have the controller automate this process by using the sensor data as a feedback loop to automate the repositioning to newly identified targets (which, per [0007], would include the claimed withdrawal step), as opposed to relying on a surgeon to do it manually, in order to allow more precise process control and optimal surgical outcome; Zarrouk thus teaches wherein the controller is configured to perform the generating contingent on the sensing data indicating that tissue in the region of said tip is diseased.
Zarrouk discloses the incremental steps being performed according to physician-marked limits for a range of robotic motion (region 22, [0050]), and also discloses the withdrawing the tip in response to the sensing data indicating that tissue in the region of said tip is healthy (Zarrouk discloses, “In addition, an ultrasound sensor can be added, such that it detects the needle location in real time as well as the boundaries of the diseased area,” [0071]).

Regarding claim 11, Zarrouk teaches wherein said tissue comprises brain tissue of the subject [Abstract, Zarrouk].  

Regarding claim 12, Zarrouk teaches wherein said detection element (optical sensor 19, [0071]) comprises a fiber optical fluorescence probe (“detect fluorescence effects in tissues” [0071]), and said treatment element comprises a tip of a fiber delivering an ablative laser beam (“flexible needle…can deliver… ablative light” [0007]).  

Regarding claim 13, Zarrouk teaches wherein said detection element comprises an ultrasound imaging probe (“needle mounted sensors may use…ultrasound” [0008]).  


Regarding claim 15, Zarrouk teaches wherein said flexible inner probe comprises self-reassembling elements (“a flexible needle made of a [chain or] stack of magnetized beads… [such that] the beads making up the chain are self-centering” [0061]).  

Regarding claim 16, Zarrouk teaches wherein said orifice (“laterally directed hole,” [0007]) is directed at right angles to the axis of said rigid cannula needle (rigid cannula needle 3). That is, the surface normal vector of the [plane of the] laterally directed hole forms a right angle with the vector defining the axis of the rigid cannula needle. 

Regarding claims 17 and 30, Zarrouk teaches a method of surgical treatment of a subject, comprising: 
(i) delineating a region to be treated of the subject's tissue on a preoperative image set (“preoperative three dimensional images” [0069]; 
(ii) mounting on the subject's body in proximity to said region; a robotic system comprising a cannula needle (needle 3) having a laterally directed orifice at its distal end ([0007]); 
(iii) inserting said cannula needle into the subject's tissue until said orifice reaches a selected lateral level of said region to be treated; (iv) inserting into said cannula needle; a flexible probe ([0048]) such that its distal end exits said laterally directed orifice (distal opening 21, Fig. 2-3, [0050]), said flexible probe (flexible needle 4) having a tip at its distal end comprising detection and treatment elements (“additional sensors incorporated at the distal end” [0071]); 
and insertion of said flexible probe being under the instruction of a robotic controller controlling the robotic system (see [0010; 0070-0071]);
(v) receiving, at the robotic controller, sensing data from the detection element indicative of actuating said treatment element, the actuating comprising the robotic controller generating a command actuating treatment (see [0008; 0070-0071]), and instructing the robotic system with the command, wherein the controller is configured to perform the generating contingent on the sensing data indicating that tissue in the region of said tip requires treatment. Specifically, Zarrouk discloses wherein sensors can sense the boundaries of diseased-state tissue (“ultrasound sensor can sense…tumor boundaries” [0071]). Zarrouk further mentions that withdrawal can be used for re-positioning to new regions (i.e. for treating multiple target regions) ([0007]), and that needle mounted sensors can be used for “real time control” based on detecting data regarding the state and condition of the surrounding tissue ([0008]). Thus, Zarrouk establishes that it is known to withdraw the inner probe as part of a re-positioning to a new target location (presumably manually done by a surgeon), and also to detect target areas/boundaries using those tissue sensor(s). It would be therefore obvious to one of ordinary skill in the art to, as a logical next step, have the controller automate this process by using the sensor data as a feedback loop to automate the repositioning to newly identified targets (which, per [0007], would include the claimed withdrawal step), as opposed to relying on a surgeon to do it manually, in order to allow more precise process control and optimal surgical outcome.
(vi) advancing said tip incrementally (“multiple samples over a large volume to be inspected, can be taken using only one small incision … or inserting it further, in order to reposition it to provide access by the inner flexible needle to the new region to be accessed, whether into a deeper or a less deep region of the brain” [0007]), and repeating step (v) until said tip reaches tissue which does not require treatment (“detect the diseased area boundaries” [0071]); 
(vii) withdrawing said flexible probe into said cannula needle, rotating said cannula needle incrementally ([0053]), and repeating steps (v) and (vi); 
(viii) repeating step (vii) around said lateral level (“depth of entry” [0050])
(ix) withdrawing said flexible probe into said cannula needle; and moving said cannula to another lateral level ([0051], Fig. 3); and (x) repeating steps (v) to (ix) to complete treating the region to be treated ([0007]).  
Zarrouk discloses proceeding along a path constrained to be within the delineated region ([0050]); Regarding based on the sensing data, does not require treatment; (vii) withdrawing said flexible probe into said cannula needle in response to the detection of tissue which does not require treatment, rotating said cannula needle incrementally, and repeating steps (v) and (vi), each also along a path constrained to be within the delineated region (region 22, [0050]); and (viii) repeating step vii around said lateral level (Zarrouk discloses, “In addition, an ultrasound sensor can be added, such that it detects the needle location in real time as well as the boundaries of the diseased area. The ultrasound sensor can be located either on the flexible needle 19, or on the external rigid cannula 23. In the latter case the ultrasound sensor can sense both the flexible needle tip as well as the tumor boundaries. It is sufficient to detect only the diseased area boundaries, as the relative position between the flexible needle tip and the rigid needle mounted ultrasound sensor is known from the robot control system,” [0071]; Zarrouk further discloses reaching a desired two-dimensional or three-dimensional area or volume of target tissue, stating, “Reference is now made to FIG. 3, which illustrates schematically how, once the combined needle assembly 3-4 has been rotated so that the distal opening 21 in the cannulated needle is orientated within the region 22 of the brain to the first part to be treated, the internal flexible needle 4 can be advanced outside of the external rigid needle 3, using the motor-encoder 7, so that the tip of the internal flexible needle can reach that part of the regions the brain which it is desired to treat,” and, “The robotic control system, using the dimensional extent of the region to be treated as determined by the preoperative three-dimensional images generated of the region, coordinates motion of all three motors in order to gain access to any part of the entire three-dimensional volume,” see [0050]).

Regarding claim 18, Zarrouk teaches wherein said selected lateral level is either at a most proximal level of said region to be treated, or at a most distal level of said region to be treated. Zarrouk states wherein the selected lateral level is the most proximal level (“a flexible needle is advanced…and delivered to the diseased area…by controlling the insertion depth to treat the accessible volume [when the desired location is reached]” [0007]).

Regarding claim 19, Zarrouk teaches wherein wherein said tissue comprises brain tissue (“cranial neurosurgery” [0002]) of said subject, and said robotic system is mounted rigidly on said subject's skull (baseplate, [Abstract]).  

Regarding claim 20, Zarrouk teaches wherein use of said detection element ([0071]) to determine whether the portion of said brain tissue adjacent to said tip requires treatment provides compensation for the effects of brain shift ([0003, 0012]).  Zarrouk discloses commands which insert the tip into the tissue along a first path leading from the orifice toward a target position, commands generated in response to the sensed state of said tissue in the region of said target position, wherein the commands move said rigid cannula needle and said flexible inner probe within said tissue to at least withdraw the flexible inner probe, extracting it along the same said first path, when the sensed state comprises healthy-state tissue detected by the sensor element, and commands which re-insert the tip into the tissue along a second path, the second path being incrementally moved relative to the first path to target a new target position within the diseased region; and wherein the first and second paths comprise paths constrained within physician- provided limits for a range of robotic motion (Zarrouk discloses, “In addition, an ultrasound sensor can be added, such that it detects the needle location in real time as well as the boundaries of the diseased area. The ultrasound sensor can be located either on the flexible needle 19, or on the external rigid cannula 23. In the latter case the ultrasound sensor can sense both the flexible needle tip as well as the tumor boundaries. It is sufficient to detect only the diseased area boundaries, as the relative position between the flexible needle tip and the rigid needle mounted ultrasound sensor is known from the robot control system,” [0071]; Zarrouk further discloses reaching a desired two-dimensional or three-dimensional area or volume of target tissue, stating, “Reference is now made to FIG. 3, which illustrates schematically how, once the combined needle assembly 3-4 has been rotated so that the distal opening 21 in the cannulated needle is orientated within the region 22 of the brain to the first part to be treated, the internal flexible needle 4 can be advanced outside of the external rigid needle 3, using the motor-encoder 7, so that the tip of the internal flexible needle can reach that part of the regions the brain which it is desired to treat,” and, “The robotic control system, using the dimensional extent of the region to be treated as determined by the preoperative three-dimensional images generated of the region, coordinates motion of all three motors in order to gain access to any part of the entire three-dimensional volume,” see [0050]).

Regarding claim 21, Zarrouk teaches comprising a treatment element in proximity to said sensor element ([0071]) configured to treat said tissue ([0007]) in the region of said tip; and wherein the controller generates the commands to selectively move the treatment element (“motion controller” [0031-0032]) to treat tissue in the diseased state within the tissue of the subject, contingent on detection of disease-state tissue by the sensor element. Specifically, Zarrouk discloses wherein sensors can sense the boundaries of diseased-state tissue (“ultrasound sensor can sense…tumor boundaries” [0071]). Zarrouk further mentions that withdrawal can be used for re-positioning to new regions (i.e. for treating multiple target regions) ([0007]), and that needle mounted sensors can be used for “real time control” based on detecting data regarding the state and condition of the surrounding tissue ([0008]). Thus, Zarrouk establishes that it is known to withdraw the inner probe as part of a re-positioning to a new target location (presumably manually done by a surgeon), and also to detect target areas/boundaries using those tissue sensor(s). It would be therefore obvious to one of ordinary skill in the art to, as a logical next step, have the controller automate this process by using the sensor data as a feedback loop to automate the repositioning to newly identified targets (which, per [0007], would include the claimed withdrawal step), as opposed to relying on a surgeon to do it manually, in order to allow more precise process control and optimal surgical outcome.

Regarding claim 22, Zarrouk teaches wherein the controller is also adapted to generate the commands based on where preoperative images of the tissue of the subject (“needle motion can be controlled…based on pre-operative planning” [0008]) indicate the presence of the diseased region of tissue.  

Regarding claim 23, Zarrouk teaches wherein the commands move the needle and the inner probe in coordinated robotic motions ([0008], [0031-0032]).  

Regarding claim 24, Zarrouk teaches wherein the system is configured to repeatedly detect the state of said tissue while the rigid cannula needle and the flexible inner probe move incrementally, and the controller generates commands according to the repeated detection. Zarrouk does not use the words “repeatedly detect,” however, Zarrrouk states “real time position [of the distal needle] can be monitored intraoperatively” [0026]; the needle contains various sensing elements to detect diseased state of the tissue ([0071]). It would be obvious to one of ordinary skill in the art at the time of filing to perform frequent detections and incremental movements in order to position the needle as accurately as possible, i.e. to contend with problems like brain shift during surgery ([0003]).

Regarding claim 25, Zarrouk teaches wherein the controller ([0008], [0031-32]) is adapted to generate and provide commands to move the rigid cannula needle incrementally toward an outer margin of tissue in the diseased state ([0071]) until tissue in the healthy state is detected, and then withdraw the flexible inner probe (flexible needle 4, [0052] describes the reversible process by which the probe exits and enters the aperture into/from the tissue).  Zarrouk does not explicitly state incremental for this step, however, it would have been obvious to one of ordinary skill in the art at the time of filing to perform frequent detections and incremental movements ([0007]) in order to position and withdraw the needle as accurately as possible.

Regarding claim 26, Zarrouk teaches wherein the controller ([0008], [0031-32]) is adapted to generate and provide commands to perform the motion to the outer margin of tissue followed by withdrawal a plurality of times, with an rotation of the needle between each performance ([0050]). Zarrouk does not use the term incremental rotation, however, it would have been obvious to one of ordinary skill in the art at the time of filing to perform frequent detections and incremental movements ([0007]) in order to position the needle as accurately as possible and allow rotational mobility in order to access all areas of diseased tissue

Regarding claim 27, Zarrouk teaches wherein the controller ([0008], [0031-32]) is adapted to generate and provide commands to perform the incremental rotations (Fig. 3, [0051]) through at least 360 degrees a plurality of times starting from different withdrawn positions of the flexible inner probe (see V, L, and R in Fig. 3; [0051]; a combination of the motion direction V, angle and degree of rotation R, and degree of longitudinal extension L encompasses all possible positions of the flexible inner probe).  Zarrouk does not use the term incremental rotation, however, it would have been obvious to one of ordinary skill in the art at the time of filing to perform frequent detections and incremental movements ([0007]) in order to position the needle as accurately as possible and allow a full 360 degrees of rotation to access all areas of diseased tissue.

Regarding claim 28, Zarrouk teaches wherein a sensor element is a fiber optical fluorescence probe (“optical sensors” [0071]), and states an ablative treatment element (for example see [0024]) but does not explicitly state wherein the probe is the tip of an ablative laser beam-delivering fiber. However, it would be obvious to one of ordinary skill in the art to modify the probe such that it delivers an ablative laser beam in order to enable precise, effective phototherapeutic results.

5.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zarrouk as applied to claim 1 above, and further in view of US 20110034912 A1 to De Graff et al, henceforth De Graff.

Regarding claim 29, Zarrouk teaches wherein said treatment element comprises at least one of the group consisting of a set of radio frequency ablation electrodes (“flexible needle can deliver an ablative light or heat” [0008]).  However, Zarrouk does not state cryo-ablation. De Graff, which teaches a therapeutic device for use in brain surgery (Abstract) discloses wherein the treatment element comprises a cryo-ablation tip ([00265]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Zarrouk with the cryo-ablation tip as taught by De Graff, as cryo-ablation is a well-known means of treating and removing tumors, including brain tumors.

6.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zarrouk as applied to Claim 3 above, and further in view of “Hadjipanayis, C. G., Widhalm, G., & Stummer, W. (2015). What is the Surgical Benefit of Utilizing 5-Aminolevulinic Acid for Fluorescence-Guided Surgery of Malignant Gliomas, Neurosurgery, 77(5), 663–673” to Hadjipanayis et al, henceforth Hadjipanayis.
Regarding claim 31, Zarrouk teaches wherein a fluorescence probe is adapted to detect the presence of fluorescence arising from UV excitation of 5-aminolevulinic acid (5-ALA) (“Such optical sensors can detect fluorescence effects in tissues, to label specific types of cell to which the appropriate fluorescing drug attaches…” [0071]). Zarrouk does not explicitly state excitation of 5-ALA.
However, Hadjipanayis teaches that UV excitation of tissue would necessarily cause fluorescence of 5-ALA [Abstract], as it is among the most common compounds taken prior to surgery to cause brain tumors to fluoresce. Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to configure the fluorescence probe of Zarrouk with the ability to detect fluorescing 5-ALA as taught by Hadjipanayis.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on M-F 8:00a-5:00p EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792  


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792